Case 2:19-cv-00133-RSL Document 3-7 Filed 01/30/19 Page 1 of 4

EXHIBIT G
nm & WwW WN

“I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:19-cv-00133-RSL Document 3-7 Filed 01/30/19 Page 2 of 4

FILED The Honorable Andrea Darvas
2019 JAN 30 09:00 AM
KING COUNTY
SUPERIOR COURT CLERK
E-FILED

CASE #: 19-2-01930-1 KNT

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF KING

MICAELA RENOJ PEREZ, an
individual, No. 19-2-01930-1 KNT

Plaintift, | NOTICE OF REMOVAL

v.
[CLERK’S ACTION REQUIRED]

CITY OF TUKWILA, d/b/a TUKWILA
POLICE DEPARTMENT, a local
government entity; and BRENT FRANK,

an individual,

Defendants.

 

 

TO: CLERK OF THE COURT,
AND TO: MICAELA RENOJ PEREZ, an individual, Plaintiff;
AND TO: Eric S. Nelson, Attorneys for Plaintiff

COMES NOW the Defendants, City of Tukwila, d/b/a Tukwila Police Department
and Brent Frank, by and through its attorneys of record, Richard B. Jolley of Keating,
Bucklin & McCormack, Inc., P.S., and hereby remove to the U.S. District Court, Western
District of Washington at Seattle, the State court action described below.

1. On or. about January 18, 2019, the Plaintiff, Micaela Renoj Perez,
commenced an action in the Superior Court of the State of Washington m and for KING,
captioned Micaela Renoj Perez v. City of Tukwila, d/b/a Tukwila Police Department, a local
government entity; and Brent Frank, an individual (hereinafter “Complaint”). A true and

NOTICE OF REMOVAL - 1 KEATING, BUCKLIN & MCCORMACK, INC,, P.S.
ATTORNEYS AT LAW

19-2-01930-1 KNT 801 SECOND AVENUE, SUITE 1210
SEATTLE, WASHINGTON 98104-1518
1002-01509/409002 PHONE: (206) 623-8861
FAX: (206) 223-9423

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:19-cv-00133-RSL Document 3-7 Filed 01/30/19 Page 3 of 4

correct copy of the Complaint is attached to this Notice of Removal and marked as Exhibit
A. <A copy of the Complaint is also included in the documents submitted with the
Verification of Counsel. In Count IV, V and VI of the Complaint, Plaintiff alleges an
excessive force and Monell claim against Defendants pursuant to 42 U.S.C. § 1983, which
creates removal jurisdiction to federal court on a federal question basis.

2. With the filing of this Notice of Removal with the U.S. District Court, the
Defendants will pay the $400 Federal Court filing and removal fee.

3. Because this matter is subject to nondiscretionary removal to the U.S. District
Court, and this Notice of Removal has been timely filed, the instant lawsuit which is filed in
the King Superior Court — the county Superior Court embraced by the District Court for the

Western District of Washington — should be immediately removed to the District Court.

DATED: January 30, 2019
KEATING, BUCKLIN & McCORMACK, INC., P.S.

By: /s/ Richard B. Jolley
Richard B. Jolley, WSBA #23473
Attorneys for Defendants

801 Second Avenue, Suite 1210
Seattle, WA 98104-1518
Telephone: (206) 623-8861

Fax: (206) 223-9423

Email: rjolley@kbmlawyers.com

[CLERK’S ACTION REQUIRED] - 2 KEATING, BUCKLIN & MCCORMACK, INC., P.S.

ATTORNEYS AT LAW

19-2-01930-1 KNT 801 SECOND AVENUE, SUITE 1210
“ SEATTLE, WASHINGTON 98104-1518
1002-01509/409002 Se ea

FAX: (206) 223-9423

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:19-cv-00133-RSL Document 3-7 Filed 01/30/19 Page 4 of 4

DECLARATION OF SERVICE

I declare under penalty of perjury under the laws of the State of Washington that on
January 30, 2019, a true and correct copy of the foregoing was served upon the parties listed

below via the method indicated:

Attorneys for

Eric S. Nelson, WSBA #22065

Nelson Injury Law, PLLC M E-mail

1001 4th Avenue, Suite 4400 CO United States Mail
Seattle, WA 98154-1192 Oi Legal Messenger

T: (206) 812-8000 O Other Agreed E-Service

F: (206) 691-8731
Email: eric@nelsoninjurylaw.com

DATED this 30th day of January, 2019, at Seattle, Washington.

/s/ Christine Jensen Linder
Christine Jensen Linder, Legal Assistant

[CLERK’S ACTION REQUIRED] - 3 KEATING, BUCKLIN & MCCORMACK, INC., P.S.

ATTORNEYS AT LAW
19-2-01 930-1 KNT 801 SECOND AVENUE, SUITE 1210
SEATTLE, WASHINGTON 98104-1518
1002-01509/409002 PHONE: (206) 623-8861
FAX: (206) 223-8423

 
